DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species III, FIG. 4A, and claims 1-7, 10-15, and 18-20 in the reply filed on 01/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 8-9, and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Claim 5 does not read on the elected species. However, claim 5 is also examined in this Office Action in the spirit of compact prosecution.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 07/29/2019 are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10, 12, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kojima (U.S. PG. Pub. No. 2018/0286554 A1).
With respect to claim 1, Kojima teaches a drum core 16 (FIGs. 1-3B) comprising: 
a core portion 12 that extends in an axial direction (y direction); 
a first flange portion (left or right flange 14) and a second flange portion (the other of left or right flange 14) respectively disposed at a first end (left or right end) and a second end (the other of left or right end) of the core portion in the axial direction; and 
a first terminal electrode (first electrode 22a on first flange) and a second terminal electrode (second electrode 22a on second flange) respectively disposed at the first flange portion and the second flange portion, 
wherein the first flange portion includes 
a bottom surface 14b that is substantially parallel to the axial direction and on which the first terminal electrode is disposed, 
an outer end surface (outer wall surface) that is substantially perpendicular to the axial direction and that faces outward away from the core portion, and 
a first ridge portion (upper edge or corner) and a second ridge portion (lower edge or corner) respectively disposed at a first end (upper end) and a second end (lower end) of the outer end surface in a width direction (x direction) substantially parallel to the bottom surface and the outer end surface, and the first ridge portion (curvature portion) 
With respect to claim 2, Kojima teaches the drum core according to claim 1, wherein 
the first ridge portion has a larger dimension in the axial direction than the second ridge portion (para. [0066]).
With respect to claims 10 and 18, Kojima teaches the drum core according to claims 1 and 2, respectively, wherein 
when viewed in a direction substantially orthogonal to the bottom surface, the first flange portion and the second flange portion are centrally symmetric with respect to a center of the core portion (para. [0055]).
With respect to claims 12 and 20, Kojima teaches a  wire coil component, comprising: 
the drum core according to claims 1 and 2, respectively; and 
a plurality of wires 28 wound around the core portion of the drum core (para. [0069]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima, as applied to claim 1 above, in view of Komaya et al. (U.S. PG. Pub. No. 2018/0130597 A1).
With respect to claims 3 and 13, Kojima teaches the drum core according to claims 1 and 2, respectively, wherein 
the first ridge portion has curved shape (para. [0066]). Kojima does not expressly teach the first ridge portion and the second ridge portion have curved shapes, and 
the first ridge portion has a radius of curvature larger than a radius of curvature of the second ridge portion.
Komaya et al, hereinafter referred to as “Komaya,” teaches a drum core 10 (FIG. 1 below, a reproduction of FIG. 2)
the first ridge portion 11 and the second ridge portion 12 have curved shapes (para. 0050]). Komaya does not expressly teach the first ridge portion has a radius of curvature larger than a radius of curvature of the second ridge portion. However, the radius of ridge portion larger than the radius of ridge portion 14, and the radius of ridge portion 12 is greater than the ridge portion 13, as seen in FIG. 1. A person with ordinary skill in the art would know the radius of ridge portion 11 could be made larger than the radius of ridge portion to provide the required electrical, magnetic, and or mechanical requirements without undue experiments. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the radius of the curvature as claimed to reduce stress on the terminal electrode.




    PNG
    media_image1.png
    545
    367
    media_image1.png
    Greyscale

With respect to claims 4 and 14, Kojima teaches the drum core according to claims 1 and 2, respectively, wherein 
the first flange portion further includes 
an inner end surface (inner wall surface) that is substantially perpendicular to the axial direction and faces the core portion, and 
a third ridge portion (upper edge or corner) disposed at a first end (upper end) of the inner end surface, on a same side as the first end of the outer end surface (para. [0055]). Kojima does not expressly teach the third ridge portion has a smaller dimension in the axial direction than the first ridge portion.
Komaya teaches a drum core 10 (FIG. 1 above, a reproduction of FIG. 2), wherein
the third ridge portion 14 has a smaller dimension in the axial direction than the first ridge portion 11 (para. [0050]). It would have been obvious before the effective filing date of the 
With respect to claim 5, Kojima in view of Komaya teaches the drum core according to claim 4, wherein 
the first ridge portion and the third ridge portion have curved shapes, and 
the third ridge portion has a radius of curvature smaller than a radius of curvature of the first ridge portion (Komaya, para. [0050]).
With respect to claims 6 and 15, Kojima teaches the drum core according to claims 1 and 2, respectively, wherein 
the first flange portion further includes 
an inner end surface (inner wall surface) that is substantially perpendicular to the axial direction and faces the core portion, and 
a third ridge portion (upper edge or corner) and a fourth ridge portion (lower edge or corner) respectively disposed at a first end (upper end) and a second end (lower end) of the inner end surface, the first end and the second end of the inner end surface are respectively on a same side as the first end and the second end of the outer end surface (paras. [0055] and [0066]). Kojima does not expressly teach 
each of the third ridge portion and the fourth ridge portion has a smaller dimension in the axial direction than both of the first ridge portion and the second ridge portion.
Komaya teaches a drum core 10 (FIG. 1 above, a reproduction of FIG. 2),
each of the third ridge portion 14 and the fourth ridge portion 13 has a smaller dimension in the axial direction than both of the first ridge portion 11 and the second ridge portion 12 (para. [0050]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first to fourth ridge portions as taught by 
With respect to claim 7, Kojima teaches the drum core according to claim 6, wherein 
the first ridge portion, the second ridge portion, the third ridge portion, and the fourth ridge portion have curved shapes, and 
each of the third ridge portion and the fourth ridge portion has a radius of curvature smaller than both of a radius of curvature of the first ridge portion and a radius of curvature of the second ridge portion (Komaya, para. [0050]).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima, as applied to claims 1-2 above, in view of Takeda et al. (U.S. PG. Patent No. 5,963,119).
With respect to claims 11 and 19, Kojima teaches the drum core according to claims 1 and 2, respectively. Kojima does not expressly teach 
the first flange portion has a dimension in the axial direction of smaller than or equal to about 0.35 mm.
Takeda et al., hereinafter referred to as “Takeda,” teaches a drum core (FIG. 4a), wherein
the first flange portion 11b or 11c has a dimension in the axial direction (length direction) of smaller than or equal to about 0.35 mm (col. 6, lines 62-64). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the flange dimension as taught by Takeda to the drum core of Kojima to reduce size (col. 1, lines 37-39).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837